Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 2, 2017

                                             No. 04-17-00631-CV

                                          IN RE Cynthia S. HALE

                                      Original Mandamus Proceeding 1

                                          CORRECTED ORDER


Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On September 29, 2017, Relator filed an emergency motion for stay. On October 10,
2017, Relator filed a petition for writ of mandamus. In the body of her petition, Relator
identifies a minor by name. In addition, the appendices to Relator’s petition for writ of
mandamus and motion for emergency stay include unredacted documents identifying the minors
by name. Texas Rule of Appellate Procedure 9.9(b) requires sensitive data be redacted.
Sensitive data includes the “name of any person who was a minor when the underlying suit was
filed.” TEX. R. APP. P. 9.9(a)(3). Sensitive data must be redacted as set out by Texas Rule of
Appellate Procedure 9.9(c). Because Relator failed to comply with the requirements of Texas
Rule of Appellate Procedure 9.9, we ORDER Relator’s petition and motion for temporary relief
STRICKEN. Relator may file an amended petition and motion, solely for the purpose of
redacting all sensitive data, no later than November 6, 2017.

        On October 27, 2017, Real Party in Interest filed a response to the petition for writ of
mandamus. The appendix to the response includes unredacted documents identifying the minors
by name. Because Real Party in Interest failed to comply with the requirements of Texas Rule of
Appellate Procedure 9.9, we ORDER Real Party in Interest’s response to Relator’s petition for
writ of mandamus STRICKEN. Real Party in Interest may file an amended response, solely for
the purpose of redacting all sensitive data, within two days of Relator filing her redacted petition
for writ of mandamus and motion for stay.

      If all parties timely file redacted pleadings and appendices as provided by this order, oral
argument in this case will remain scheduled for November 29, 2017 at 11:00 a.m.

1
 This proceeding arises out of Cause No. 2017-CI-16203, styled In the Matter of the Marriage of Jennifer Hall and
Cynthia Suzanne Hale, In the Interest of S.Z.H., R.A.H., and S.G.H., Children, pending in the 57th Judicial District
Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.
It is so ORDERED on November 2, 2017.

                                           PER CURIAM



ATTESTED TO: ___________________________
             Keith E. Hottle,
             Clerk of Court